Citation Nr: 0433349	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-05 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for urethritis, rated 
20 percent disabling prior to April 1, 2004, and 
noncompensably thereafter.

2.  Entitlement to service connection for Reiter's syndrome

3. Entitlement to service connection for arthritis of 
multiple joints, benign prostatic hypertrophy, herpes simplex 
(or other cutaneous disorder), glaucoma, and conjunctivitis 
as secondary to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1943 to 
April 1946.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for urethritis, then rated 20 percent 
disabling.  This appeal also arises from a June 2003 RO 
rating decision that denied entitlement to service connection 
for arthritis, for benign prostatic hypertrophy (hereinafter 
referred to as BPH), for herpes simplex, for glaucoma, and 
for conjunctivitis-all claimed to be related to Reiter's 
syndrome.  

In January 2003, the veteran submitted a claim for service 
connection for depression secondary to service-connected 
disability.  This is referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for 
arthritis, BPH and herpes simplex or other cutaneous lesions 
claimed to be related to Reiter's syndrome and an increased 
rating for urethritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Reiter's syndrome is of service origin.

2.  Conjunctivitis and inflammatory glaucoma are a 
manifestation of the Reiter's syndrome.


CONCLUSION OF LAW

1.  Reiter's syndrome was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).

2.  Conjunctivitis and inflammatory glaucoma are causally 
related to the service connected Reiter's syndrome. 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rules implementing the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided rating 
decisions, statements of the case, supplemental statements of 
the case, and VCAA notice letters.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf and informed the veteran of what 
evidence VA would obtain.  Quartuccio, supra.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument, to testify at a hearing, and to appoint a 
representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that in July 1945, anemia 
and a complaint of multiple joint pains led to a diagnosis of 
questionable rheumatic fever and hospitalization in France.  
A complete medical workup during hospitalization notes that 
the chief complaints were joint pains and swelling in the 
chest.  The veteran reported that shooting pains developed in 
the knees and wrists about a year earlier, and eight days 
earlier the right upper quadrant swelled for five days.  A 
July 1945 chest X-ray report notes gross swelling in the left 
lateral chest, but no other finding.  The examiner had felt 
that there was possible pathology in the chest wall.  The 
veteran admitted to nervousness with excessively sweaty 
palms.  After hospitalization lasting three weeks, no organic 
disease was found.  

In September 1945, the veteran was treated at a battalion aid 
station for complaint of numbness of the legs.  In February 
1946, he was treated with penicillin for non-specific, non-
venereal, urethritis.  Urethral discharge was still occurring 
in April 1946, after nearly 90 days of treatment.  

In April 1946, the veteran reported a backache and he 
reported that left upper quadrant pain had been noticed for a 
year.  An April 1946 separation examination report notes 
continuing slight urethral discharge.  The separation 
examination report contains two diagnoses, that of 
urethritis; and, swollen left side, pain in left lower 
quadrant 

The veteran was treated at VA and private facilities 
beginning in 1993 for various disorders.  He was seen at the 
outpatient clinic during 2000 for physical therapy for 
arthritis.  A March 2000 report notes pain in all upper 
extremity joints at extremes of motion.  Another March 2000 
report notes continuing urinary frequency, no urinary tract 
infection, and a diagnosis of BPH.  Other March 2000 VA 
outpatient treatment reports note treatment with Flomax and 
Prazosin for urinary symptoms.  The Prazosin was possible 
causing the veteran's chest pain, headaches, blurred vision, 
and shortness of breath.  

Private medical records reflect treatment at various times.  
An April 1999 report notes chronic obstructive pulmonary 
disease (COPD), BPH, degenerative joint disease, and peptic 
ulcer disease.  

In November 2000 a VA compensation examination of his 
genitourinary system was conducted.  A May 2001 VA outpatient 
treatment report reflects a complaint of increasing urinary 
incontinence.  An August 2001 report notes that he had 
developed urinary dribbling and wanted absorbent materials 
(Depends(r)).  A January 2002 report notes nocturia four to 
five times per night.  A February 2002 report notes that he 
changed absorbent materials at least four times per day.  A 
March 2002 report notes that difficulty urinating and 
parasthesia required a neurosurgery consultation.  He needed 
more Depends(r) in April 2002.  A June 2002 report notes that 
he had no trouble urinating.  

The veteran underwent a genitourinary compensation 
examinational in September 2002.  The physician reviewed the 
claims files and noted that an opinion was requested 
concerning whether increased urinary frequency was due to 
urethritis or to BPH.  The physician noted a complaint of 
urinary frequency of six times per day and six times per 
night, a need for Depends(r), and very slow stream.  The 
physician noted long-standing urethritis along with signs of 
arthritis and conjunctivitis, and felt that these symptoms 
might signal Reiter's syndrome.  The physician opined that 
the longstanding urethritis most likely represented Reiter's 
syndrome and felt that the urinary problems were more than 
likely due to urethritis, rather than to BPH.   

Based on claims file review a VA examiner in September 2002 
opined that current urinary tract symptoms were more likely 
than not due to BPH.   

In a March 2003 letter, the veteran's private physician, Dr. 
R., opined that Reiter's syndrome, like chronic urethritis, 
had been caused by active military service.  Dr. Raymond 
related arthritis and eye inflammation to Reiter's syndrome, 
along with the previously service-connected urethritis.  

The veteran underwent a VA compensation examination in March 
2003.  The physician noted that the examination encompassed 
genitourinary, orthopedic, and dermatology problems.  The 
physician reviewed the claims files.

The physician noted a history of herpes simplex treatment 
dating back to 1993, with treatment for cold sores noted in 
February 2003.  Further blood titer confirmed that skin 
lesions were of herpetic etiology; however, the physician 
noted that herpes was not associated with Reiter's.  
Moreover, the physician remarked that Chlamydia is associated 
with Reiter's; however, the veteran's Chlamydia titer was 
negative.  

During the examination, the veteran's daughter added that a 
June 2002 VA outpatient treatment report that notes urination 
without difficulty was simply an error, as the veteran did 
have problems at that time. 

The VA physician stated that urethritis does not cause 
Reiter's syndrome; rather, urethritis is one of the four 
chief components of Reiter's, which include urethritis; 
arthritis; cutaneous lesions or dermatitis; and, 
conjunctivitis.  Neither glaucoma nor BPH is part of 
Reiter's.  The physician addressed the constellation of 
symptoms shown in the SMRs and examined the veteran.  The 
impressions given were: (1) Urethritis, quiescent; (2) BPH; 
(3) conjunctivitis, by history, to be evaluated by the eye 
examiner; (4) degenerative arthritis of the lumbar spine; (5) 
degenerative arthritis of the cervical spine; (6) diffuse 
arthralgia; and, (7) plantar fasciitis.
The VA physician concluded that the SMRs did not contain the 
required constellation of symptoms for Reiter's.  The 
physician felt it significant that current serology was 
negative for HLA-27, whereas approximately 80 percent of 
patients with both the veteran's racial background and 
Reiter's would be positive for HLA-27.  The physician noted 
that the symptoms that suggested Reiter's were also common 
symptoms that occurred independent of Reiter's.  
The physician also felt that urethritis could lead to 
prostatitis, but did not cause BPH.  In this case, BPH was 
"much more likely to be the result of this gentleman's 
age."  The veteran had had seven urinalyses since September 
1999.  No white cells were present, but a few red cells were 
seen.  Bacteria were rare on one test.  His urinalyses did 
not contain the requisite evidence for urethritis, which is 
indicated by abnormal white blood cell count or the presence 
of bacteria.  The cytoscopy confirmed an enlarged prostate 
and the first evidence of urinary dribbling was in August 
2001, which was following cytoscopy.  
The physician concluded that it was not at least as likely as 
not that urethritis was part of Reiter's syndrome, as the 
evidence was against a finding of Reiter's syndrome.  The 
physician opined that it was "more likely than not" that 
any urinary symptom is related to BPH or to spinal stenosis, 
which had not been ruled out.  Moreover, lumbar spine 
arthritis was not related to urethritis.  
A March 2003 VA eye compensation examination report notes 
that the examiner reviewed the claims files.  Following a 
thorough examination, the following diagnoses were offered: 
(1) Glaucoma, both eyes; (2) inflammatory process, by 
history, including conjunctivitis and uveitis; and, (3) early 
cataract development, both eyes.  The examiner further opined 
that recurrent conjunctivitis would not be tied to 
urethritis.  The examiner explained that conjunctivitis with 
bouts of arthritis and other inflammatory processes is known 
as Reiter's syndrome when grouped together.  The examiner 
noted that Reiter's typically began with urethritis, then 
inflammatory glaucoma and recurrent eye inflammation began.  
The examiner concluded that "it is at least as likely as not 
that the veteran's Reiter's syndrome was caused by his 
service-connected urethritis."

In October 2003, the veteran testified before an RO hearing 
officer that his urethritis symptoms had been worsening over 
the recent 10 years.  He currently had to change absorbent 
materials five to six times per day, and also about hourly 
while sleeping at night, which totaled about 12 changes per 
24-hour day.  He testified that he also had herpes and 
Reiter's.  He recalled that a September 2002 VA compensation 
examination report contains a physician's opinion that his 
symptoms were due to urethritis and that Reiter's syndrome 
was suspected. 

The veteran's daughter testified that she thought that 
various Reiter's symptoms were secondary to urethritis, as 
they appeared subsequent to urethritis, or that Reiter's 
actually began during active service along with urethritis.  

At the hearing, private medical evidence and a notice of 
disagreement (NOD) to the June 2003 rating decision was 
submitted.  The private medical evidence consists of a 
medical article and an opinion from Paul Raymond, M.D. 

The medical article explains that Reiter's syndrome is a 
classic triad of arthritis, urethritis, and conjunctivitis, 
most commonly affecting men with peak onset during the 3rd 
decade of life.  Typical onset consists of urethral discharge 
or dysuria one to four weeks after putative microbial 
exposure.  Conjunctivitis tends to be bilateral, painful, and 
recurrent lasting days rather than weeks.  Uveitis is 
typically characterized by unilateral ocular pain.  Cutaneous 
eruptions occasionally occur, usually on the palms and soles.  
Reactive arthritis is usually the last feature to appear and 
usually starts at toe and foot joints, ankles, or knees.  
Inflammation of the Achilles insertion and plantar fasciitis 
is also common.  The hips and sacroiliac are not commonly 
affected; however, low back pain is present in 50 percent of 
cases.  Reiter's can be distinguished from rheumatoid 
arthritis by evolution, pattern of involvement, and absence 
of serum rheumatoid factor.  The prognosis and course of 
Reiter's are varied and unpredictable.  Recurrent attacks and 
prolonged disease-free intervals are common.  

In September 2003, Dr. R. reported, "It is with reasonable 
medical certainty that the results of urinalysis performed on 
[the veteran] 9/5/02 showing bacteria and a trace of blood 
may be a result of a chronic urethritis he developed during 
his tour of duty in the military."

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert, supra, 
the Court stated that a veteran need demonstrate only an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The September 2002 VA compensation examination report must be 
viewed as favorable to the claim, as the physician felt that 
in-service urethritis, as shown in the SMRs, most likely 
represents the onset of Reiter's syndrome.  The physician 
based that conclusion on a review of the claims files and the 
history and timing of the onset of successive symptoms.  The 
physician thus linked Reiter's syndrome directly to active 
service.  

In March 2003, a private physician opined that Reiter's 
syndrome had been caused by active service; although the 
physician did not support that theory in any way.  This is 
also competent medical evidence of direct service connection.  

Finally, in March 2003, a VA eye examiner found it to be at 
least as likely as not that the veteran's history of symptoms 
represented Reiter's, which, in turn, had been "caused" by 
urethritis.  Thus, this opinion, based on review of the 
claims files, is also very favorable to the claim.  

Viewed as slightly positive are the medical treatises 
submitted.  The two articles point to various symptoms of 
Reiter's, some of which are clearly shown in this case, and 
note that the prognosis and course of Reiter's are varied and 
unpredictable with prolonged disease free intervals.

The negative medical evidence is contained in a March 2003 
compensation examination report.  The physician concluded 
that the veteran did not have Reiter's.  The physician gave 
persuasive reasons for the conclusion including the timing of 
the various symptoms and serology results.  The physician had 
concluded that the proper cluster of symptoms simply was not 
shown; however, as noted in the medical literature of record, 
Reiter's is varied and unpredictable, which compels the Board 
to find the three favorable medical opinions to be at least 
as persuasive as the sole negative opinion.  

Resolving any remaining doubt in favor of the veteran, after 
consideration of all the evidence of record, including the 
testimony, the Board finds that Reiter's syndrome originated 
during active military service.  38 C.F.R. §§ 3.102.

Having found that Reiter's syndrome was incurred in active 
military service, the Board must next address the glaucoma, 
and conjunctivitis.  

In this regard the medical evidence reflects that 
inflammatory glaucoma, and conjunctivitis are classic 
symptoms of Reiter's and the VA eye examiner recently offered 
a diagnosis of inflammatory process, by history, including 
conjunctivitis and uveitis, all related to Reiter's.  The 
Board therefore finds that the inflammatory glaucoma and 
conjunctivitis are causally related to the Reiter's syndrome.  
Service connection for conjunctivitis is therefore granted.   


ORDER

1.  Entitlement to service connection for Reiter's syndrome 
is granted.  

2.  Entitlement to service connection for inflammatory 
glaucoma and conjunctivitis on a secondary basis is granted.  


REMAND 

Concerning the claim for an increased rating for the 
urethritis, VA and private physicians in September 2002 and 
February 2003, respectively, have opined that the veteran's 
current urinary symptoms are caused by urethritis.  A second 
VA examiner in September 2002 and March 2003 indicated that 
the urinary problems were related to BPH and not the 
urethritis.  In view of the varying opinions the Board finds 
that additional development is warranted.  

As previously discussed service connection has been granted 
for Reiter's syndrome.  As such the Board finds that a VA 
examination is warranted to determine any relationship 
between the current arthritis and the Reiter's syndrome.  
Also, in order to ensure the veteran's right of due process 
concerning his current claims additional development is also 
required.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should the outpatient 
treatment reports from Altoona VA Medical 
Center dated since January 2003 to the 
present. 

2.  Thereafter, the RO is requested to 
schedule the veteran for an examination 
by an orthopedist to determine the nature 
and etiology of any arthritis.  The 
veteran's claims folder must be made 
available to the examiner.  All tests 
deemed necessary should be performed.  
Following the examination, the examiner 
should provide opinion as to whether any 
arthritis diagnosed is as likely as not 
causally related to or a manifestation of 
the Reiter's syndrome or is aggravated by 
the Reiter's syndrome.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders, who has not previously 
examined the veteran, if feasible, to 
determined the etiology and severity of 
the veteran's genitourinary disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  In addition to a 
urinalysis, any other tests deemed 
necessary should be performed.  Request 
the examiner to render an opinion as to 
whether it is as likely as not that any 
current genitourinary symptoms or 
findings are related to the service-
connected urethritis?  If no, whether it 
is as likely as not that service 
connected urethritis caused or aggravates 
the BPH.  Request the examiner to comment 
on the opinions rendered by VA examiners 
in September 2002 and March 2003 and the 
veteran's private physician, Dr. R., in 
February 2003 and September 2003.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims in appellate status, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



